Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

v. CIVIL NO. L-19-

ONE SMITH AND WESSON M&P RIFLE,

SN: TJ16525;

ONE SMITH AND WESSON SD9VE PISTOL,

SN: FXA5467;

ONE TAURUS G2S PISTOL, SN: TLS53978;

14 ROUNDS WINCHESTER-WESTERN

CAL: 9 AMMUNITION;

6 ROUNDS CAL: 32 PMC AMMUNITION;

187 ROUNDS CAL: 9 AMMUNITION;

214 ROUNDS CAL: MULTI AMMUNITION; §

AND 1301 ROUNDS CAL: 223 AMMUNITION §
Defendants. §

CNM nn un tM Uw) Mm

VERIFIED COMPLAINT FOR FORFEITURE IN REM

Now comes the United States of America, Plaintiff in the above entitled and numbered cause,
by and through Ryan K. Patrick, United States Attorney for the Southern District of Texas and its
Assistant United States Attorney assigned to this matter, and files this Complaint for Forfeiture in
Rem against a Smith and Wesson M&P Rifle, SN: TJ16525; Smith and Wesson SD9VE Pistol, SN:
FXA5467; Taurus G2S Pistol, SN: TLS53978; 14 rounds of Winchester- Western cal: 9 ammunition;
6 rounds of cal: 32 PMC ammunition; 187 rounds of cal: 9 ammunition; 214 rounds of multi-caliber
ammunition; and 1301 rounds of Cal:223 ammunition (hereinafter Defendant Firearms and
Ammunition). The United States alleges the following:

NATURE OF THE ACTION
1. This is a Verified Complaint For Forfeiture Jn Rem brought pursuant to Title 18, United
States Code §§ 922 (g)(9) and 924 (d). Section 922 (g)(9) makes it unlawful for any person “who

has been convicted in any court of a misdemeanor crime of domestic violence, to possess in or

1
Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 2 of 6

affecting commerce, any firearm or ammunition”. The Defendant Firearms and Ammunition were
possessed by a prohibited person as defined under Section 922 (g)(9) and are, therefore, subject to
forfeiture under Title 18, United States Code § 924 (d).

JURISDICTION AND VENUE
2. Jurisdiction is conferred upon this Court by virtue of 28 U.S.C. §§ 1345 and 1355 (b). Upon
the filing of this complaint, Plaintiff requests that the Clerk issue an arrest warrant in rem pursuant
to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property pursuant to 28
U.S.C. § 1355(d) and Supplemental Rule G(3)(c).
3. Venue is proper in this district pursuant to Title 28, United States Code, Sections 1355 and
1395 because the Defendant Firearms and Ammunition are now and will remain in the jurisdiction
of this Court, in the custody of the Bureau of Alcohol, Tobacco Firearms and Explosives (ATF)
during the pendency of this action.

FACTUAL BASIS FOR THE FORFEITURE
4, On or about about December 7, 2018, ATF special agents were notified that on November
21, 2018, Martin Castillo attempted to purchase the Defendant Taurus G2S 9mm pistol from
Kirkpatrick Guns and Ammo in Laredo, Texas.! The purchase was delayed pending a National
Instant Criminal Background Check System (NICS). Because NICS did not provide a response
within three business days, on November 29, 2018, Martin Castillo was allowed to purchase the
Defendant Taurus G2S 9mm pistol, serial number TLS53978. The NICS records check was
subsequently received by Kirkpatrick Guns and Ammo and it was learned that Martin Castillo was
a person prohibited from possessing a firearm because he had a misdemeanor conviction for

domestic violence.

 

' Kirkpatrick Guns and Ammo is a federally licensed firearms dealer operating out of the Arena Gun Club in Laredo,
Texas.

2
Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 3 of 6

5. On November 30, 2017, Martin Castillo.had purchased the Defendant Smith & Wesson,
M&P Rifle, serial number TJ16525 from Kirkpatrick Guns and Ammo.
6. ATF Special Agent Marissa Perez confirmed that in 2001 Martin Castillo was convicted in
Webb County Court of Law No. 1, cause number 2001CRB000807-L1, of assault causing bodily
injury to a family member.
7. On January 9, 2019, ATF Special Agent Perez and ATF Task Force Officer Gerardo Morales
spoke to Martin Castillo and his wife, Irma Canales, concerning his purchase of weapons and status
as a prohibited person. Both Martin Castillo and his wife were unaware that his prior conviction for
assault prohibited him from purchasing or possessing firearms and ammunition. He voluntarily
surrendered the three Defendants Firearms and Ammunition which were located in his residence.
8. By reason of the foregoing, the Defendants Firearms and Ammunition are subject to an Order
of Forfeiture to the United States of America.

NOTICE TO ANY POTENTIAL CLAIMANTS

YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Real Property
which is subject to forfeiture and want to contest the forfeiture, you must file a verified claim which
fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions. The verified claims must be filed no later than thirty-five (35)
days from the date this Complaint has been sent in accordance with Rule G(4)(b).

An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed
no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with
the United States District Clerk for the Southern District of Texas and a copy must be served upon
the undersigned Assistant United States Attorney at the address provided in this Complaint.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for the following:
Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 4 of 6

1. That Notice of Forfeiture issue according to the normal procedure of the Court citing all

persons having an interest in the Defendants Firearms and Ammunition to appear on the return day

of said process and make such Claim and Answer as they may have;

2. That Judgment of Forfeiture be decreed against the Defendants Firearms and Ammunition;

3. That, following a Judgment of Forfeiture, the Defendants Firearms and Ammunition be

disposed of according to law; and

4. For costs of this action, including costs of seizure and for such additional relief which

Plaintiff may show itself entitled.

BY:

Respectfully submitted,
RYAN K. PATRICK
UNITED STATES ATTORNEY

s/Mary Ellen Smyth

Mary Ellen Smyth, Assistant U.S. Attorney
Tex. Bar. No. 18779100

Southern District Adm. 31348

U. S. Attorney's Office

11204 McPherson Road, Suite 100A
Laredo, Texas 78045

(956)723-6523

Email: Mary.Ellen.Smyth@usdoj.gov
Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 5 of 6

VERIFICATION

I, Marissa Perez, Special Agent with the Department of Justice Bureau of Alcohol, Tobacco,
Firearms and Explosives, in Laredo, Texas, declare under penalty of perjury that I am one of the
agents responsible for the investigation concerning this litigation. I have read the above Complaint
for forfeiture. Based upon my investigation, the information contained in the Complaint for
Forfeiture, paragraphs 4 through 7, is true and correct to the best of my knowledge and belief.

Executed on this the 11" day of June, 2019.
Marissa Perez, Special Agen)
Bureau of Alcohol, Tobacco, s and Explosives

SUBSCRIBED and SWORN to before me the undersigned Notary Public on this the

day June, 2019.
e-| ut 2 od \ Alicia Laurel =
My Commission Expires Notary Public for the State of Texas

 

   
 

  
   

WY PY
a Me Alicia M Laurel
2 “2 My Commission Expires
a JAX 2 12/14/2021
Fis csses | 1
MGR ONo 11790957

  
Case 5:19-cv-00079 Document1 Filed on 06/11/19 in TXSD Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Verified Complaint for Forfeiture in Rem and

Notice of Forfeiture was mailed via certified mail, return receipt requested to:

Mr. Martin Castillo and Mrs. Irma Canales
805 Independence Drive
Laredo, Texas 78043

s/ Mary Ellen Smyth
Mary Ellen Smyth

Assistant U.S. Attorney
